By JUDGE ALBERT H. GRENADIER
These cases came on to be heard upon the defendant’s motion to set aside the judgments entered against him on two promissory notes by confession of judgment on July 31, 1981. The defendant claims that he has a "setoff" under the provisions of § 8.01-433 of the Code of Virginia, which entitles the Court to set aside the judgments. By the terms of the notes in question the defendant promised to pay on demand the sums stated therein ". . . without offset . ."
Based upon the language contained in the notes, the Court is of the opinion that the terms "offset" and "setoff" are synonymous. As the defendant has agreed to pay the notes "without offset" or "without setoff," he may not assert claims of setoff against the plaintiffs in these cases. Accordingly, the defendant’s motion to set aside the confessed judgments is denied.